Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  In lines 4 and 5 “the lenses” should be changed to “a plurality of lenses”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In lines 4 and 5 “the lens” should be changed to “the lens unit”. Appropriate correction is required.
Claims 2-16 and 18-20 are objected as being dependent from claims 1 and 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 (line 3), 11 (line 7) and 17 (line 9) recites limitation “the material”. There is no antecedent basis for this limitation.
CLAIM INTERPRETATION

The limitations lens unit and image pick up element and image pick up element unit as described in the specification and as understood by one skilled in the art are structures and are therefore not being interpreted under 112 sixth paragraph interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPUB 20070146534).
[Claim 1]
A camera, comprising:
a lens unit having a plurality of lenses (figure 4, lenses 112) and a frame receiving the plurality of lenses (barrel 110); a holding member holding the lens unit (housing 120); and
an image pickup element (140) for receiving a light beam transmitting the lenses (Paragraphs 39, 40 and 47), wherein, the holding member comprises:
a thread portion (121) by means of which the lens unit is movable along an optical axis (Paragraph 43), and at least one engagement portion engaging the lens unit (outer surface of the housing 130 is an engaging portion since that along with thread portion engages the lens unit),
the thread portion having a meshing portion (meshing portion is shown in figure 4) with a central point thereof provided on a side closer to an object than an intermediate portion of an optical total length of the camera (figure 4 clearly shows that the central portion of the meshing portion 
[Claim 2]
The camera according to claim 1, wherein the holding member comprises two engagement portions engaging the lens unit (the two outside opposite sides of the outer surface of the housing 120).
[Claim 3]
The camera according to claim 1, wherein the thread portion is provided at a top end portion of the holding member on a side that is closest to the object (figure 4 teaches this clearly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 20070145534) in view of Feng (US PGPUB 20170059807).
[Claim 6]
Kim fails to teach wherein the material of the holding member has a thermal expansion coefficient that is smaller than a thermal expansion coefficient of the material of the frame. However Feng teaches in Paragraphs 10-22, figures 1 and 2 that in order to minimize or eliminate defocus caused by temperature change, the materials and dimensions of a collet 130, a lens mount 120, a lens barrel 150, and the optical characteristics of a lens optical assembly 112 
L.sub.cCTE.sub.c=L.sub.mCTE.sub.m+L.sub.BCTE.sub.B-L.sub.fCTE.sub.f (3) 
In an example, embodiment, the thermal coefficient for the mount CTE.sub.m may be around 5-20 ppm per degree C. An example material may be a metal or plastic.  The barrel material is generally is selected to have good precision and manufacturability for the lens optical element assembly.  The barrel CTE.sub.B material may be around 30 to 50 ppm per degree C. in one 
embodiment.  An example material for the barrel 150 is injection mold plastic.  The optical materials for the lens optical elements 112 are selected based on the best optical performance in terms of resolution and aberrations.  The lens optical materials 112 generally includes glass lens elements and may have an thermal optical coefficient CTE.sub.f of approximately -10 to -20 ppm per degree C. in one embodiment.  Presuming these characteristics of the other components, the collet length is selected such that it compensates for the net effect on focal length due to thermal expansion of the three other components.  The material chosen for the collet may have a much higher CTE.sub.c than the CTEs of the other components.  For example, the thermal coefficient for the collet CTE.sub.c may be around 100 ppm per degree C. or higher in one 
.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 20070145534) in view of Takama et al. (US PGPUB 20150273799).
[Claim 8]
Kim fails to teach wherein the lens unit has a fixing member which fixes a lens closest to an imaging plane with regard to the frame towards a direction of the image pickup element. However The barrel 31 is a substantially cylindrical, resin component, inside of which an optical system used for capturing the images of the area ahead of the vehicle is disposed.  Specifically, lenses 35a to 35d for imaging and spacers 36a to 36d for positioning the lenses 35a to 35d are disposed inside the barrel 31. Therefore taking the combined teachings of Kim and Feng, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the lens unit has a fixing member which fixes a lens closest to an imaging plane with regard to the frame towards a direction of the image pickup element in order to keep the structure sturdy.
[Claim 9]
Takama teaches wherein the fixing member adheres the lens closest to the imaging plane to the frame, or adheres the lens closest to the imaging plane to a pressing ring (figure 8 shows wherein the inner shape is ring-shaped and to fill the ring-shaped interior space X, such as this, with an 
[Claim 10]
Takama teaches wherein the fixing member is a resilient member biasing the lens closest to the imaging plane towards a direction of the imaging plane (The word resilient is broad and any member that holds the lens is considered resilient).
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 20070145534) in view of Sakuma et al. (US PGPUB 20170276895).
[Claims 11-13]
Kim teaches wherein the camera further comprises an image pickup element unit (ceramic substrate 131) to which the image pickup element (140, figure 4) is mounted (Paragraph 47), the holding member comprises: a lens unit holding portion holding the lens unit (Barrel 110); and an image pickup element unit holding portion holding the image pickup element unit (132),
But fails to teach wherein, the material forming the lens unit holding portion is different from the material forming the image pickup element unit holding portion and the thermal expansion coefficient of the material forming the lens unit holding portion is smaller than the thermal expansion coefficient of the material forming the image pickup element unit holding portion. However Sakuma teaches that the image sensor holding frame is formed of a material having a larger linear thermal expansion coefficient than the linear thermal expansion coefficient of the lens holder and an extended part that extends in parallel to an optical axis is provided between the attachment reference surface and the image sensor. Even when the focal length of the lens 
Therefore taking the combined teachings of Kim and Sakuma, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the material forming the lens unit holding portion is different from the material forming the image pickup element unit holding portion and the thermal expansion coefficient of the material forming the lens unit holding portion is smaller than the thermal expansion coefficient of the material forming the image pickup element unit holding portion so that when the focal length of the lens unit fluctuates due to the change in the atmospheric temperature, the extended part extends and contracts according to this change in atmospheric temperature, the distance between plastic lenses and the image sensor is changed, and image deterioration is suppressed.
[Claim 14]
Sakuma teaches wherein the inner frame 21 and the holding frame 24 are formed by using a resin material, and the linking frame 31 is formed by using a metal material having a smaller thermal expansion coefficient than the thermal expansion coefficient of the resin material.  When the atmospheric temperature changes, the inner frame 21 and the holding frame 24 greatly extend and contract in the direction of the optical axis S in comparison with the linking frame 31 (Paragraph 85). Therefore taking the combined teachings of Kim and Sakuma, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the material forming the frame has a thermal expansion coefficient that is different from a thermal expansion coefficient of the material forming the lens unit holding portion so that focusing is not changed even when the temperature changes.

Sakuma teaches wherein a space is provided between the lens unit holding portion and the image pickup element unit holding portion, by which a relative position relation between the lens unit and the image pickup element is adjustable (see figure 4 in which a space is provided between a 110 and 131), the lens unit holding portion and the image pickup element unit holding portion are adhered to each other at an adjusted position (Paragraph 43) so as to easily adjust the lenses for focusing.
Allowable Subject Matter
Claims 4, 5, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest “the holding member comprises an adhesion portion by means of which the lens unit is fixed, a hole is provided in the holding member to penetrate the holding member from a side face of the holding member towards the lens unit, the adhesion portion is configured for adhesion fixation between the hole and a side face or side surfaces of the lens unit”, “the holding member, the frame, and a back focal length of the lens satisfy a relationship of Lh • CTEh=Lb * CTEb-bf • CTEf” and “the lens unit holding portion and the image pickup element unit holding portion are fixed to each other via thread”
Claims 17-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  “wherein the material forming the lens unit holding portion is different from the material forming the image pickup element unit holding portion, wherein the material forming the lens unit holding portion and the material forming the image pickup element unit 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOGESH K. AGGARWAL

Art Unit 2661



/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696